EXHIBIT 10.1

 

THIS NOTE IS A CONTRACT FOR A SHORT-TERM LOAN, THIS LOAN AND INTEREST ACCRUED IS
PAYABLE IN FULL AT MATURITY. SINCE BORROWER HAS SELECTED A PAYMENT SCHEDULE
WHICH WILL NOT PAY THE LOAN IN FULL BY THE MATURITY DATE, BORROWER WILL NEED TO
PAY A LUMP SUM, OR A BALLOON PAYMENT, WHICH WILL PAY OFF THE ENTIRE AMOUNT OF
THE PRINCIPLE BALANCE OF THE LOAN AND ANY UNPAID INTEREST THEN DUE.

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
NOR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AND COMPANY RESTRICTIONS.

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, EVIO, Inc., a Colorado corporation, its successors and
assigns (the “Company) promises to pay to the order of Leaf Detective LLC
(“Holder”), in immediately available funds, the aggregate principal amount set
forth below (the “Principal Amount in accordance with the terms of this
Convertible Promissory Note (“Note”).

 

EFFECTIVE DATE: April 24, 2018

 

PRINCIPAL AMOUNT: $ 500,000.00

 



1. PAYMENT. All unpaid principal shall be due and payable on the date twelve
(12) months from the Effective Date hereof (“Maturity Date”). Payment shall be
made at Holder’s address as directed by Holder in writing no less than ten (10)
days prior to the Maturity Date solely through the delivery of the Company’s
common stock pursuant to Section 6 of this Note.

 

 

2. INTEREST. This Note shall bear no interest.

 

 

3. PREPAYMENT. The Company may prepay this Note without penalty or premium.

 

 

4. REORGANIZATION. In case of any consolidation or merger of the Company with or
into any other corporation, entity or person, or any other corporate
reorganization, in which the Company shall not be the continuing or surviving
entity of such consolidation, merger or reorganization (any such transaction
being hereinafter referred to as a “Reorganization”), the Company shall ensure
that the surviving entity in any Reorganization specifically assumes the
Company’s obligations under this Note.

 

 

5. DEFAULT. The non-payment when due of any principal due pursuant to this Note
or the breach of any material covenant or undertaking herein shall constitute an
event of default under this Note. Upon the occurrence of any other event of
default, and provided such Event of Default has not been cured by the Company
within five (5) business days after written notice of its occurrence, Holder,
may, by written notice to the Company, declare all or any portion of the unpaid
Principal Amount due to Holder immediately due and payable. Holder shall also
have all other remedies available under law and equity.

 

 

6. CONVERSION UPON MATURITY. Upon the maturity of this Note, the unpaid
Principal Amount of this Note shall be automatically converted into shares of
the Company’s common stock (“Shares”) at a conversion price per share of $1.25.
In the event the “Market Price” of the Company’s common stock is less than $1.25
on the Maturity Date, the Company will promptly pay Holder, in cash or cash
equivalent, the difference between $1.25 and the Market Price per share
converted. For purposes of this Note, “Market Price” is defined as the average
of the lowest trading prices for the Company’s common stock as reported on the
OTCMarkets.com, or any exchange upon which EVIO’s common stock may be traded in
the future, for the five (5) trading days prior to the Maturity Date.



 



  1

   



 

a. Conversion Limit. Notwithstanding any other provision of this Note, Holder
may not be issued any Shares in the Company that would cause Holder’s beneficial
ownership (as defined by Section 13(d) of the Securities Exchange Act of 1934)
of the Company to exceed 9.9% of its total issued and outstanding common or
voting shares.

 

b. Stock Certificates. The Company shall promptly following the Maturity Date
issue and deliver to Holder a certificate or certificates for the number of
shares to which Holder shall be entitled pursuant to this Note. The Company
shall transmit the certificates by messenger or overnight delivery service or
electronic delivery, if possible. Upon delivery of the share certificates, this
Note shall be automatically cancelled and of no further force or effect. Holder
shall return this Note to the Company upon receipt of the share certificate(s)
contemplated hereby.

 

c. Fractional Shares. No fractional Shares shall be issued upon conversion of
this Note. In lieu of any fractional share to which Holder would otherwise be
entitled, the Company shall round up to the nearest whole share of common stock.

 



7. SUCCESSION AND ASSIGNABILITY. This Note shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Holder may not assign any of its rights, interests, or obligations
hereunder without further approval from the Company.

 

 

8. GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of the State of California, without regard to conflict of law
provisions.

 

 

9. ATTORNEY’S FEES. In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of Holder’s
rights, including reasonable attorney’s fees, whether or not suit is instituted.

 

 

10. CONFORMITY WITH LAW. It is the intention of the Company and of Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the Principal Amount of this Note.

 

 

11. WAIVER. Holder shall not be deemed to have waived any rights under this Note
unless such waiver is given in a dated writing signed by Holder. No delay or
omission on the part of Holder in exercising any right pursuant to this Note
shall operate as a waiver of such right or any other right. A waiver by Holder
of any provision of this Note or of any rights against any individual, entity or
collateral shall not prejudice or constitute a waiver of strict compliance of
any other provision of this Note by any other individual or entity. No prior
waiver by Holder or course of dealing between Holder and any individual or
entity collectively constituting the Company shall constitute a waiver of any
rights of Holder or of any obligations pursuant to this Note.

 

 

12. FURTHER ASSURANCES. The Company agrees to sign, deliver, and file any
additional documents or certifications that Holder may consider necessary to
perfect, continue, and preserve the Company’s obligations under this Note and to
protect Holder’s rights hereunder.



 

IN WITNESS WHEREOF, the Company has executed and issued this Note as of above
written date.

 



  EVIO, Inc.         By: [evio_ex101img1.jpg]

 

Name:

William Waldrop     Title: CEO  



 

 



2

